Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 9, 2018

                                       No. 04-17-00815-CR

                                       Issac WILLIAMS,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014CR8370B
                          Honorable Joey Contreras, Judge Presiding


                                         ORDER
        After this court granted Appellant’s first and second motions for extensions of time to file
the brief, Appellant’s brief was due on July 5, 2018. In granting the second motion, we warned
Appellant that no further extensions would be granted.
         On July 4, 2018, Appellant filed a third motion for another thirty-day extension of time to
file the brief. However, on July 5, 2018, Appellant filed the brief.
         Appellant’s third motion for extension of time to file the brief is granted. Appellant’s
brief is deemed timely filed.



                                                      _________________________________
                                                      Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of July, 2018.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court